Citation Nr: 9931571	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an effective date earlier than November 12, 
1993, for assignment of a 100 percent disability evaluation 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The appellant had active service in the United States Marine 
Corps from November 1968 to December 1970.  He served in the 
Republic of Vietnam and was awarded the Purple Heart Medal 
for shell fragment wounds received in combat.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Honolulu, Hawaii Regional Office (RO) of the Department of 
Veterans Affairs (VA), that increased the veteran's 
disability evaluation for PTSD from 30 to 100 percent, 
effective from July 10, 1995.  The RO in subsequent rating 
decisions assigned an earlier effective date of November 18, 
1993, and then November 12, 1993, for the 100 percent 
disability evaluation for the veteran's service-connected 
PTSD.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  In a decision dated in September 1977, the RO denied a 
rating in excess of 10 percent for the veteran's service-
connected psychiatric disorder.

3.  On November 18, 1993, a written request to reopen the 
veteran's claim was received; he had presented for treatment 
at a VA outpatient clinic on November 12, 1993 and been 
referred to the VA mental health clinic.

4.  It was factually ascertainable that there was increased 
psychiatric disability on November 12, 1992.  



CONCLUSION OF LAW

The criteria for an effective date of November 12, 1992, for 
assignment of an evaluation of 100 percent for PTSD is 
warranted.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.400(o)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a December 1995 rating decision, the RO granted a 
temporary 100 percent rating for PTSD due to VA 
hospitalization, effective from July 10, 1995.  Thereafter, 
by rating decision dated May 1996, the RO granted a 100 
percent schedular rating for PTSD, effective from January, 1, 
1996.  The RO continued a 100 percent rating by assigning an 
earlier effective date for the 100 percent schedular rating 
of November 18, 1993, and then November 12, 1993.  

The veteran argues, in essence, that he is entitled to an 
effective date prior to November 12, 1993, for the award of a 
100 percent schedular evaluation for his psychiatric 
disorder.  The Board observes that the method of determining 
the effective date of an increased evaluation is set forth in 
38 U.S.C.A. § 5110(a) and (b)(2), as well as 38 C.F.R. § 
3.400(o).  These legal criteria provide that generally, the 
effective date of an award of increased compensation is the 
date of the receipt of the claim or the date the entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o).  

Nevertheless, the effective date of an award of increased 
compensation can be the earliest date as of which it was 
ascertainable that an increase in disability has occurred, if 
the application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  The award of an 
increased rating should normally be effective either on the 
date of the claim or on some date in the preceding year if it 
was ascertainable that the disability had increased in 
severity during that time.  The Court has held that the Board 
must look at all the evidence of record in order to ascertain 
the "earliest" possible effective date.  Hazan v. Gober, 10 
Vet. App. 511, 518 (1997); Scott v. Brown, 7 Vet. App. 184, 
189 (1994) (approving the Board's consideration of "all the 
evidence of record" for the year preceding claim); Servello 
v. Derwinski, 3 Vet. App. 196 (1992) (although the increased 
rating was based on evidence submitted subsequent to the 
application for increased rating, the Board erred in not 
considering evidence about status of condition during the 
one-year period prior to the application).

In order to apply the above statutory provisions to the 
instant appeal, it is necessary to determine the date of the 
veteran's claim and the date that it became factually 
ascertainable that the veteran's service-connected 
psychiatric disability increased in severity.

In September 1977, the RO issued a rating decision that 
denied an increased rating in excess of the currently 
assigned 10 percent evaluation.  The veteran did not file a 
notice of disagreement to the decision within the one-year 
period following the date of notification.  That 
determination is final as to the evidence then of record.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 
20.1100 (1998).

The record reveals that the earliest relevant correspondence 
from the veteran, after that 1977 final decision was a 
written statement received from him on November 18, 1993, in 
which he requested that his claim be reopened for his 
service-connected psychiatric disorder.  Apart from a VA 
outpatient treatment record dated November 12, 1993, there is 
no report of VA or military examination or hospitalization 
and no receipt of private psychiatric report within one year 
prior to that date.  38 C.F.R. § 3.157 (1999).  In this 
regard, the veteran's Social Security Administration decision 
and the records from the Crestview Medical Group were 
received after 1993.  Thus, the date of the claim for an 
increased rating must be considered to be in November 1993. 

The Board must next look at the evidence of record pertaining 
to the one year prior to November 1993, to determine if it 
was factually ascertainable that an increase in disability 
had occurred.  Hazan, supra.  

Review of the veteran's VA medical records for the period 
from November 1992 to November 1993, shows that the earliest 
date the veteran presented for treatment of his psychiatric 
condition at a VA medical facility was on November 12, 1993, 
when he presented at a VA outpatient clinic with complaint 
that when he was stressed it felt as if his head would blow 
off.  It was this outpatient treatment record that was the 
basis for the RO's assignment of an effective date of 
November 12, 1993.

However, the Court has held that in assessing the evidence 
available for ascertaining an increased rating, the Board 
must consider "all the evidence of record" for the year 
preceding the claim.  Hazan, supra.  In this regard, the 
Board notes that there are private medical records from 
Crestview Medical Group dated from June 1992 to January 1993 
showing continuous psychiatric treatment for his then-
diagnosed moderately severe depression.  It is further noted 
that the VA psychiatric examiner in April 1995 determined 
that the veteran's symptoms were more accurately described as 
PTSD.  Consequently, the veteran's service-connected 
psychiatric disability was recharacterized as "PTSD" by the 
September 1995 rating decision.  

Prior to November 7, 1996, 38 C.F.R. § 4.132, Diagnostic Code 
9411 provided that a 100 percent evaluation required that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and that there had been totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
must have been demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In addition, prior to November 7, 1996, applicable 
regulations provided that, when the only compensable service- 
connected disorder was a mental disorder assigned a 70 
percent evaluation, and such mental disorder precluded the 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code. 38 C.F.R. § 4.16(c).

In light of all the evidence of record, the Board finds that 
an earlier effective date of November 12, 1992, is warranted 
in this case.  That date is the earliest date of 
ascertainable increased disability within the applicable one-
year period.  Psychiatric reports from Crestview Medical 
Group dated in October 1992 and December 1993 state that the 
veteran was temporarily totally disabled from a psychiatric 
standpoint.  Similar evaluations are found in reports from 
Crestview dated earlier in 1992.  With application of the 
benefit of the doubt rule, the Board finds that is was 
factually ascertainable that there veteran was totally 
disabled from a psychiatric standpoint on November 12, 1992.  
Therefore, the Board finds that the effective date of 
assignment of a 100 percent rating for PTSD should be 
November 12, 1992.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.400 
(1999).


ORDER

An effective date of November 12, 1992, for the assignment of 
an evaluation of 100 percent for PTSD, is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 


